                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

 Case No.:      CV 19-09061 CJC (RAO)                               Date:   March 24, 2020
 Title:         Daniel S. Luna v. Avalos, et al.



 Present:          The Honorable ROZELLA A. OLIVER, U.S. MAGISTRATE JUDGE

                Donnamarie Luengo                                     N/A
                  Deputy Clerk                               Court Reporter / Recorder

      Attorneys Present for Plaintiff(s):                Attorneys Present for Defendant(s):

                       N/A                                              N/A

Proceedings:             (In Chambers) ORDER TO SHOW CAUSE

        On February 4, 2020, the Court issued an Order Dismissing First Amended Complaint
With Leave to Amend (“Order”). Dkt. No. 16. The Order gave Plaintiff until March 3, 2020 to
file a Second Amended Complaint. See id. To date, the Court has not received Plaintiff’s
Second Amended Complaint.

        Plaintiff is ordered to show cause, in writing, no later than April 7, 2020, why this
action should not be dismissed for failure to prosecute, pursuant to Federal Rule of Civil
Procedure 41(b). Alternatively, Plaintiff may discharge this Order by filing the Second
Amended Complaint.

        Plaintiff is expressly advised that failure to timely file a response to this Order will
result in a recommendation that this action be dismissed for failure to prosecute pursuant
to Federal Rule of Civil Procedure 41(b).

IT IS SO ORDERED.




                                                                                            :
                                                               Initials of Preparer         dl




CV-90 (05/15)                        CIVIL MINUTES - GENERAL                             Page 1 of 1
